Citation Nr: 1221862	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-38 838	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines



THE ISSUE

Whether the Appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Appellant alleges service in the Commonwealth Army of the Philippines as a member of the recognized guerrillas in the service of the Armed Forces of the United States. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippine. 

In April 2012, the Appellant did not appear for a hearing before the Board.  As there is no record of a timely request to reschedule, the hearing request is deemed withdrawn.


FINDING OF FACT

The National Personnel Records Center has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits. 38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009).  Where the eligible person is not a United States citizen, the payment will be $9,000.

In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.

In Section 1002(d) of the statute, an eligible person has qualifying service if he served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including among such military forces organized guerrilla forces, and was discharged or released from service under conditions other than dishonorable.


For the purpose of establishing evidence of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: the evidence is a document issued by the service department; the document contains needed information as to length, time and character of service; and in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, VA will request verification of service from the service department.  38 C.F.R. § 3.203(c).

Facts and Analysis

The Appellant alleges qualifying service as a member of a recognized guerilla force from 1942 to December 1945, when he was honorably discharged. 

As proof of qualifying service, the Appellant has submitted copy of a document: Certificate of Discharge "Honorable" issued by General Headquarters Fil-American Irregular Troops, Central Luzon, USAFFE, Guerilla, Folsom 99 Guerilla Unit, Antonio Division.  The document lists the Appellant by name: Ambrocio S. Alipda.  The document is dated "December 30, 1945, and was notarized by an attorney in August 2005.  

While the Appellant argues that the document was issued by the Unites States Armed Forces, because it bears the logo of an eagle, the symbol of United States Armed Forces, the document is not an official document of a U. S. service department, because the document was issued by the General Headquarters of the Appellant's guerilla unit, and the document fails to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service.



Even if the document were issued by a U. S service department, the document still fails to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service, because the document was not issued by a public custodian of records and although the document was notarized by an attorney, it has not been established that that the attorney successfully completed VA prescribed training on military records, and the document does not contain information as to the length and time of the Appellant's service.  

For this reason, the Board rejects the document as acceptable proof of service under 38 C.F.R. § 3.203(a) for the purpose of determining eligibility for the one-time payment from the Filipino Veterans Equity Compensation Fund.  

Whereas here, the documentation of service submitted by the Appellant does not meet the requirements of 38 C.F.R. § 3.203(a), VA shall request verification of service from the U.S. service department.  38 C.F.R. § 3.203(c). 

In May 2004, the Appellant submitted the same document to VA as proof of service in a claim to establish eligibility for VA disability benefits, which was subsequently denied in a decision by the Board in June 2008. 

In June 2004 in conjunction with the Appellant's previous claim, the RO submitted to the National Personnel Records Center, a part of the U. S. National Archives and Records Administration, repository of military records of the United States Government, a request to verify the Appellant's service. 

The request included the Appellant's full name, date of birth, service dates, and unit.  In a response in July 2004, the National Personnel Records Center verified that the Appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA.  



Duro v. Derwinski, 2 Vet App. 530, 532 (1992) (The findings of the U. S. service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.).  

The proper course for any claimant who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  And recognition of service by the Philippine Government, although sufficient for entitlement to benefits from the Philippine Government, is not sufficient for benefits administered by VA, which is bound to follow the verification of service by a U. S. service department under 38 C.F.R. § 3.203.

In applying for the Filipino Veterans Equity Compensation benefits, the Appellant submitted the same document, containing the exact same information, previously considered by the National Personnel Records Center.  As the same document does not constitute new evidence, and as the Appellant has submitted no other information or evidence that would warrant a request for reverification from a U.S. service department, no further development under the duty to assist is needed.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (reverification when there is newly received relevant evidence since the negative certification). 

As the Appellant has not submitted acceptable evidence of service under 38 C.F.R. § 3.203(a), and as a U. S. service department has not verified the Appellant's service under 38 C.F.R. § 3.230(c), the preponderance of the evidence is against the claim that the Appellant served in the organized military forces of the Government of the Commonwealth of the Philippines, including service in the guerrilla forces, in the service of U.S. Armed Forces, and the Board concludes that the Appellant is not legally eligible for the Filipino Veterans Equity Compensation Fund benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.   38 U.S.C.A. § 5107(b). 






As the law is dispositive, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The Appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


